DETAILED ACTION
Election Acknowledged
Applicants’ election without traverse the invention of Group III encompassing claims 16-27 is acknowledged. The restriction is made final without traverse. 

Claim Objections
Claim 26 are objected to because of the following informalities:  repetition of the word ‘lubricants’. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parish et al. (EP 1654788; of record), evidenced by Robertson (Nature, 1961, 191, 593-594).
Parish describes a biphenyl carrier in the form of a solid tablet (see[0003], claims 1, 2 and 9). The tablet is to comprise compounds in addition to biphenyl, such as ferrocene, which would result in the tablet comprising less than 100% by weight  of diphenyl (see instant claim 1) (see instant claim 25). The tablet is may be used in a method of treating an engine comprising placing the tablet in to the fuel line of a vehicle so as to reach the engine of said vehicle (a metal substrate). It would be expected that the tablet would inherently release biphenyl vapors which would interact (e.g. permeate) with the surface of the metal substrate (engine) thereby preventing corrosion. See MPEP 2112(I) and (II). 
Parish, while teaching a solid tableted form of biphenyl, is silent regarding the natural state of solid biphenyl. Robertson is relied upon as evidence to demonstrate that the molecular structure of solid diphenyl (biphenyl) is crystalline and so the solid biphenyl of Parish’s tablet would be crystalline as this is the naturally occurring form of solid biphenyl. 

Claims 16, 17, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caminade et al. (WO 2000053009; machine translation provided), evidenced by evidenced by Robertson (Nature, 1961, 191, 593-594).
Caminade is directed or insecticidal/fungicidal/rodenticidal solid compositions, e.g. tablets (see page 10 and 18), comprising biphenyl (see page 8). Robertson is relied upon as evidence to demonstrate that the molecular structure of solid diphenyl (biphenyl) is crystalline and so the solid biphenyl of Caminade would be crystalline as this is the naturally occurring form of solid biphenyl.  The tablet is to comprise the active agent (e.g. biphenyl) in an amount of 0.5-99.99% by weight (see claim 4). Additives such as adhesion agents (binder) are contemplated as an additive (see page 7).  It is noted that this range overlaps with instant claim 25. Caminade states that tablet may be used in environments where treatment and/or protection of cops are desired (see claim 33) in addition to contemplating vapour diffusors (see page 18). Thus, once the tablet is applied in the target environment, it would be expected that the tablet would inherently release biphenyl vapor sufficient to repel/kill insects or rodents away from treated area. See MPEP 2112(I) and (II).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caminade et al. (WO 2000053009; machine translation provided), evidenced by evidenced by Robertson (Nature, 1961, 191, 593-594) in view of Birnbaum et al. (US 2007/0092547).
Caminade is relied upon for disclosure described in the rejection of claims 16, 17, 25 and 26 under 35 U.S.C. 102(a)(1).
Caminade’s teaching that their tablet comprises 99.99% of the active (e.g. biphenyl) is sufficiently close to 100%, as required by instant claim 24, that one of ordinary skill in the art would expect them to have the same properties. See MPEP 2144.05
Caminade fails to teach using the tablet in a space that contains footwear such that the biphenyl vapour permeates onto an inside and/or outside portion of the footwear so as to inhibit fungal growth.
Birnbaum is directed to treating/killing bacteria and fungi with compositions comprising biphenyl antifungals. Birnbaum teaches that shoes are known to grow fungi and are in need of antifungal treatment (see claim 33). Thus, it would have been obvious to apply the biphenyl tablet to the shoe of Birnbaum with a reasonable expectation for success in providing antifungal activity via vapour release/contact on to the shoe surfaces.  It is considered obvious to use a known technique to improve similar methods in the same way. See MPEP 2143(C).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caminade et al. (WO 2000053009; machine translation provided), evidenced by evidenced by Robertson (Nature, 1961, 191, 593-594) in view of Birnbaum et al. (US 2007/0092547) as applied to claims 16, 17, 19 and 24-26 above, and further in view of Lerner et al. (US 2005/0112202)
Caminade fails to teach the tablet a comprising at least one concave or convex side, having a perforation through at least a portion wherein the tablet is in the shape of a ring.
Lerner is directed to a core tablet having an annular body of the following structure: 
    PNG
    media_image1.png
    229
    255
    media_image1.png
    Greyscale
wherein the core tablet is to have opposing faces that may be flat, concave or convex (see [0032]) (see instant claims 21 and 22). As observed from Fig 1c, section 5 represents an outer circumferential surface through the center of the tablet extending between the opposed surfaces (i.e. a hole through the tablet) thereby producing a ring type structure (see instant claim 23). It is noted that Lerner contemplates their annular tablet as including antifungal actives. Thus, given that tablets of the claimed shape were known at the time of filing, it would have been an obvious modification of Caminade to employ such tablets as the modification would not be expected to alter the outcome of Caminade’s method given the design of the tablet is nothing more than a change in aesthetic design. See MPEP 2144.04(I).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caminade et al. (WO 2000053009; machine translation provided), evidenced by evidenced by Robertson (Nature, 1961, 191, 593-594) in view of Birnbaum et al. (US 2007/0092547) as applied to claims 16, 17, 19 and 24-26 above, and further in view of Alexander et al. (US 5135744).
Caminade fails to teach include a bittering agent selected from the group consisting of denatonium benzoate, denatonium saccharide, and combinations thereof.
Alexander is directed to compositions comprising various toxic components such as antifungals and insecticides. The composition is to include an adversive agent to prevent the consumption of the composition by a non-target organism (see column 3, lines 52-55). Exemplified adversive agents include bittering agents such as denatonium benzoate (see column 10, lines 51-52) (see instant claim 27). Thus, it would have been obvious to modify the method of Caminade to include a bittering agent such as denatonium benzoate in order to prevent the consumption of the tablet by a non-target organism (e.g. a human). See MPEP 2143(I)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611